Citation Nr: 1520124	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  09-33 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965, with subsequent service in the Navy Reserves to include various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2012, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.  The hearing was adequate as the VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In November 2013, the Board remanded the claim for further development of the record to include verifying the Veteran's periods of ACDUTRA and INACDUTRA, and obtaining service records, VA treatment records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

Although the Veteran has credibly asserted in-service asbestos exposure, there is no probative evidence which establishes a diagnosis of asbestosis or other respiratory disability related to asbestos exposure.  


CONCLUSION OF LAW

The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the October 2007 letter informed the Veteran of information and evidence necessary to substantiate the claim for asbestosis and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The letter also informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment and personnel records have been associated with the claims file, although the Board notes that the best copy of some of these records are illegible.  Private treatment records that the Veteran authorized VA to obtain and VA treatment records are also of record.  The Veteran has been medically evaluated by VA in conjunction with his claim, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the most recent opinion requested by the Board in June 2014 to be adequate for rating purposes.  Specifically, this opinion was conducted based on a review of the pertinent information in the claims file.  The opinion offered was accompanied by reasonable rationales that are supported by the clinical evidence.  The Veteran was thereafter provided with notice of the opinion and provided a 60-day period of time in which to respond pursuant to 38 C.F.R. § 20.903 (2014).  The Veteran responded in August 2014 that he had no additional evidence to submit.  Thus, the Board finds that the duty to assist has been fulfilled.  

Moreover, as noted, there has been substantial compliance with the prior Board remand with respect to attempting verification of the periods of ACDUTRA and INACDUTRA; and obtaining service records, VA treatment records, private treatment records and VA examination and medical opinion.  The Veteran was sent letters in December 2013 and March 2014 requesting that he submit releases and any records relevant to his claim.  Also, in December 2013 and January 2014 records from the Defense Finance and Accounting Service were requested.  In December 2013 VA treatment records were requested, and service records from the National Archives and Records Administration were requested.  Finally, an undated letter reflects that the Veteran was informed that the periods of ACDUTRA and INACDUTRA could not be verified, and an attempt was made to obtain his records.  Thus, no further development is necessary in this regard.  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R.§ 3.303(d).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1101, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997).  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  The above mentioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Occupational exposure to asbestos has been shown in insulation and shipyard workers and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.  

VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  

The Veteran has described in-service asbestos exposure during his active duty service from June 1963 to June 1965 in his work fixing pipes, which involved mixing asbestos with his hands.  He has also reported asbestos exposure during active duty from repairing pipes, hot water lines, steam lines, and boilers that were covered with asbestos.  See September 2009 VA Form 9, Appeal to the Board of Veterans' Appeals (VA Form 9).  During his September 2012 hearing, the Veteran testified that he worked as a "sheet metal man" after separation from service and he did not know that his job would have put him in close proximity to asbestos, as he worked on B52s and C52s.  

A performance evaluation report regarding a period of ACDUTRA in July and August 1978 reflects that the Veteran worked in the sheet metal structural repair shop making repairs of airframe components.  

Initially, the Board notes that the Veteran likely had in-service asbestos exposure, as alleged.  His DD Form 214 shows his military occupational specialty was machinist in the U.S. Navy.  It also revealed that his last duty assignment and major command was aboard the U.S.S. Pandemus (ARL-18).  The Board finds no reason to question the veracity of the Veteran's statements regarding in-service asbestos exposure.  

Notwithstanding the above, and the fact that the Veteran asserts the existence of a relationship between in-service asbestos exposure and current asbestosis, the claim for service connection for asbestosis must fail because the preponderance of the competent evidence reflects that a diagnosis of asbestosis has not been shown at any point pertinent to this appeal.  

In May 2000, the Veteran was referred for an independent medical evaluation from Dr. Bondarevsky for possible asbestos disease.  The evaluation report reflects a history of working at Kelly Air Force Base from 1966 to 1998 as a sheet metal worker.  The Veteran reported that, in this job, he had significant exposure to asbestos, adding that there was still considerable asbestos in the plant.  He denied a history of pneumonia, recurrent or chrome bronchitis, tuberculosis asthma, emphysema or lung cancer.  On physical examination, Dr. Bondarevsky observed there was no cough, expectoration, shortness of breath, orthopnea, or hemoptysis.  Examination of the chest was symmetric; there was no excursion of the diaphragm; and there was expansion of both lungs.  There was no intercostal retraction or use of accessory muscles; palpation showed normal tactile fremitus; percussion showed normal sonority; auscultation revealed normal vesicular breathing without rales, rhonchi, wheezing, or rubs; and there was normal vocal fremitus.  A presumably concurrent chest X-ray study reportedly revealed mild interstitial infiltrates and mild pleural thickening, especially on the right.  An accompanying pulmonary function test (PFT) was normal.  Dr. Bondarevsky concluded that, with an occupational history of prolonged exposure to asbestos and the radiological findings of interstitial infiltrates and pleural abnormalities, the Veteran had asbestosis and asbestos related pleural disease.  

VA treatment records show the Veteran underwent chest X-ray study in December 2001, December 2002, January 2004, June 2005, September 2006, August 2007, June 2009, January 2011, and October 2013.  These studies consistently revealed findings of no acute cardiopulmonary disease.  Moreover, the September 2006 and August 2007 reports show findings that there was no plain film evidence of asbestos related lung fibrosis or pleural disease.  The June 2009 VA X-ray study revealed findings of an aortic arch that was mildly tortuous, but unremarkable cardiac silhouette.  There were no focal areas of consolidation, pneumothorax, or pleural effusions seen.  The radiologist noted a new focus of nodularity at the right lung apex which might have been artifactual.  A repeat X-ray study was recommended, with additional apical lordotic view to determine if the area was a persistent finding or artifact.  However, the radiologist did not indicate that these findings were evidence of asbestosis or a respiratory disability related to asbestos exposure.  

A May 2008 VA examination report indicates that the Veteran was diagnosed with asbestosis in 1998, at which time he was told to have X-rays yearly to look for changes.  The examiner reviewed an August 2007 chest X-ray which revealed no plain film evidence of asbestos related lung fibrosis or pleural disease.  A concurrent CT scan of the chest revealed no significant abnormality.  The VA examiner's diagnosis was no radiologic evidence of asbestosis, confirmed history of asbestos exposure.  The examiner commented that the Veteran's asbestosis had not been confirmed by his testing but, if it had been confirmed, it would be his opinion that it was at least as likely as not the result of his asbestos exposure while serving in the Navy from 1963 to 1965.  

A June 2014 VA respiratory conditions examination report shows the Veteran had never been, and was not currently diagnosed with a respiratory disability.  A concurrent chest X-ray study revealed an impression of no acute cardiopulmonary pathology or findings specific for asbestosis.  The examiner noted a May 2008 CT scan of the chest revealed an impression of no acute cardiopulmonary disease identified.  Specifically, no endobronchial lesions were evident; the lung volumes were normal; minimal air trapping was seen; there were no changes of significant interstitial pulmonary disease, pulmonary consolidation, nodules or masses evident; the mediastinum and hila did not demonstrate enlarged lymph nodes; no pleural abnormality was seen.; the pericardium and chest wall were normal; and mild atherosclerotic calcifications were seen in the aortic arch and coronary arteries.  A June 2009 chest X-ray study revealed findings of a new focus of nodularity at the right lung apex which might have been artifactual.  A repeat chest X-ray was recommended.  The examiner observed that chest X-ray studies performed in April 2005, September 2006, August 2007, January 2011, and October 2013 revealed impressions of no acute cardiopulmonary disease identified, and there was no plain film evidence of asbestos related lung fibrosis or pleural disease.  Also, a concurrent PFT showed normal pre-bronchodilator results.  The examiner also noted the May 2000 report from Dr. Bondarevsky which indicated a chest X-ray showed mild interstitial infiltrates and mild pleural thickening especially on the right.  

The examiner indicated that it was not possible to explain the findings of Dr. Bondarevsky in the May 2000 consultation report; however, all chest X-rays before and after the May 2000 consult, including a CT scan in 2008, did not show evidence of asbestosis.  The examiner noted that each imaging result was subject to the interpretation, skill, and experience of the radiologist, or in the Veteran's case, the pulmonologist, reading it.  The examiner observed that there were at least 8 different readings that reported no asbestosis when compared to the one finding of asbestosis by Dr. Bondarevsky.  The examiner noted that all of the 8 negative readings were after the May 2000 consultation, and that a CT scan is more conclusive than a chest X-ray.  The examiner explained that if asbestosis was questionable on chest X-ray, that a CT scan would confirm a diagnosis or rule it out.  The examiner noted that in the Veteran's case it was ruled out in 2008, 8 years after the consultation in question.  The examiner concluded that there was no diagnosis of a lung disease, including no diagnosis of asbestosis at the time.  

Although there is conflicting evidence as to whether or not the Veteran has a current diagnosis of asbestosis, the Board assigns the opinion of the June 2014 VA examiner greater probative value than the May 2000 opinion of Dr. Bondarevsky.  In this regard, Dr. Bondarevsky did not have access to review of the numerous VA chest X-ray studies showing normal findings when providing the opinion.  Also, the June 2014 VA examiner explained that the CT scan conclusively ruled out a diagnosis of asbestosis, and the numerous VA chest X-ray studies corroborated that finding.  

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). While the Veteran himself may be asserting that he has asbestosis related to in-service asbestos exposure, the Board points out that he simply does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish current asbestosis.  See 38 C.F.R. § 3.159(a).  Hence, his assertions in this regard have no probative value.  

The probative medical evidence of record does not reflect that the Veteran has a current diagnosis of asbestosis or any respiratory disability related to asbestos exposure in service.  In the absence of proof of current asbestosis there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A Veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for asbestosis.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for asbestosis is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


